Citation Nr: 0902768	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  He died in January 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied entitlement to service 
connection for the cause of the veteran's death. 

In November 2008, the appellant testified at a Travel Board 
hearing at the RO before the undersigned.  A transcript of 
the hearing is of record. 


FINDINGS OF FACT

1.  The veteran died in January 2005; the cause of death was 
diabetes with hypoglycemia.

2. During the veteran's lifetime, service connection was not 
in effect for any disability.  

3.  The veteran's exposure to Agent Orange during service has 
not been demonstrated, as he did not serve in the 
demilitarized zone (DMZ) of Korea during the period from 
April 1968 to July 1969.

4.  There is no evidence of diabetes with hypoglycemia during 
service or until more than one year after service, and the 
weight of the evidence is against a link between any of the 
conditions that caused or contributed to the veteran's death 
and a disease or injury in service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In a letter issued in January 2007, the RO notified the 
appellant of the evidence needed to substantiate entitlement 
to DIC.  The letter satisfied the second and third elements 
of the duty to notify by informing the appellant that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the January 2007 letter still told the appellant that 
she could send VA information that pertained to her claim.  
This notice served to inform her of the need to submit 
relevant evidence in her possession.

The June 2007 letter provided notice as to the evidence 
needed to substantiate entitlement to DIC on the basis of a 
condition not yet service connected.  The appellant has 
demonstrated actual knowledge of the evidence needed to 
substantiate such a claim by her testimony and contentions, 
including from the November 2008 hearing.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The appellant has had opportunities to provide additional 
evidence, contentions, and have a hearing after she received 
the notice specified in Hupp.  Hence, she had a meaningful 
opportunity to participate in the adjudication of the claim 
and the fundamental fairness of the adjudication was not 
affected.  Given her opportunity to participate after she 
received notice, the fundamental fairness of the claim was 
not frustrated.

The Board notes that the appellant did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  She is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced).

There was a timing deficiency with the January 2007 letter, 
because it was provided after the initial evaluation.  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The duty to assist

Regarding VA's duty to assist the veteran with her claims on 
appeal, all pertinent and identified records have been 
obtained.  In addition, VA has obtained all relevant, 
identified, and available evidence and has notified the 
appellant of any evidence that could not be obtained.  VA has 
obtained service and VA medical treatment and examination 
reports.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

In the instant case, the appellant has contended that the 
veteran developed diabetes as the result of exposure to Agent 
Orange while stationed in Korea during service.  The RO has 
made extensive efforts to determine whether the veteran could 
have experienced such exposure.  The service department has 
reported that there were no records of exposure to 
herbicides.  The appellant has not submitted such evidence; 
there is no competent evidence that herbicide exposure caused 
the diabetes.  For these reasons, a review of the claims file 
by a doctor for purposes of a medical opinion is not 
"necessary" in this case, pursuant to 38 U.S.C.A. 
§ 5103A(d).  

Therefore, the facts relevant to the appellant's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Service Connection for the Cause of Death

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(e); 3.307(a)(6)(ii).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994). 

Analysis

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not warranted.  The 
evidence does not establish that it is as likely as not that 
the veteran was exposed to Agent Orange during active 
service.  There is also no evidence of diabetes during 
service or until more than one year after service that would 
establish a basis for direct incurrence of the cause of the 
veteran's death.

The evidence includes the veteran's Certificate of Death.  
This indicates that the veteran died at a VA Medical Center 
(VAMC) on January 31, 2005.  The cause of death was diabetes 
with hypoglycemia.  An autopsy was not performed.

A review of the claims folder indicates that the veteran was 
not service connected for any disability at the time of his 
death.  However, diabetes is among the disabilities which 
have been associated with exposure to herbicides such as 
Agent Orange.  38 C.F.R. § 3.309(e).  Therefore the pertinent 
question is whether the veteran was exposed to herbicides 
such as Agent Orange during his service.

As the veteran did not have service in Vietnam, exposure to 
Agent Orange may not be presumed.  However, the Department of 
Defense (DOD) has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  Exposure 
to Agent Orange can be conceded for veteran's who were 
assigned to certain units during this period.  These units 
include elements of the 2nd, 7th, 9th, 17th, 23rd, 31st, 
32nd, and 38th Infantry; the 7th and 10th Cavalry; the 72nd 
Armor; the 12th, 15th, 17th, 38th, and 31st Artillery; and 
the United Nations Command Security Battalion, Joint Security 
Area.  M21-MR, Part IV.ii.2.C.10.l. 

The veteran's service personnel records indicate that he 
served in Korea for over a year in 1966.  The remainder of 
his active service was spent in the United States.  The 
veteran was assigned to the 802nd Engineering Division during 
his active service. 

Nevertheless, the objective evidence of record fails to show 
that the veteran was exposed to Agent Orange while serving in 
Korea.  Again, the DOD has acknowledged the use of herbicides 
in Korea along the DMZ between April 1968 and July 1969.  
However, such exposure has only been confirmed for specific 
units that served in areas along the DMZ during such time as 
when spraying was taking place.  See e.g., VHA Directive 
2000-027 (September 5, 2000).

The veteran's unit was not among those for which spraying has 
been confirmed.  Even if the veteran was later attached to 
one of the exposed units as the appellant claimed at her 
hearing, the veteran's active duty in Korea concluded before 
the use of Agent Orange began in April 1968.  Additionally, a 
request for confirmation of herbicide exposure to his service 
department was negative for evidence verifying such exposure.

The DOD has confirmed that use of Agent Orange began in April 
1968.  Therefore, the evidence does not demonstrate that it 
is as likely as not the veteran was exposed to Agent Orange.  
There is no other competent and credible evidence of such 
exposure.  The Board must conclude that the evidence is 
against a finding that the veteran was exposed to Agent 
Orange or other herbicides during service.

The Board has also considered entitlement to service 
connection for the cause of the veteran's death on a direct 
basis.  However, the service medical records are completely 
negative for any evidence of diabetes with hypoglycemia 
during service.  The post service medical records are also 
negative for diabetes with hypoglycemia during the first year 
after discharge.  The first evidence in the file of a 
diagnosis of diabetes is in 1992.  There is also no medical 
opinion that relates this disability to active service.  The 
Board must conclude that there is no basis for service 
connection for the cause of the veteran's death on a direct 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312. 

Therefore, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure, is denied.  


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


